Filed 5/13/14 P. v. Mendoza CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR



THE PEOPLE,                                                           B249258

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA058059)
         v.

STEPHANIE LEEANN MENDOZA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Charles A. Chung, Judge. Affirmed with instructions, and remanded.
         Paul R. Kraus, under appointment of the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Victoria B.
Wilson and Jessica C. Owen, Deputy Attorneys General, for Plaintiff and
Respondent.


                                  ________________________________
                                 INTRODUCTION
      Stephanie Leeann Mendoza appeals following her convictions for second
degree commercial burglary and petty theft with prior convictions. Her sole
contention is that the sentence for petty theft should have been imposed and stayed,
                                     1
pursuant to Penal Code section 654, as the theft and the burglary were both part of
an indivisible course of conduct with a single intent and objective. The People
agree, as do we. Accordingly, we will remand the matter to the superior court with
instructions to stay the sentence as to the theft count. Otherwise, we affirm.


                           PROCEDURAL HISTORY
      Appellant was charged by information with second degree commercial
burglary (§ 459, subd. (a); count 1) and petty theft with three priors (§ 666,
subd. (a); count 2). As to both counts, it was alleged that appellant had served a
prior prison term pursuant to section 667.5.
      A jury found appellant guilty on both counts. Subsequently, appellant
admitted the prior conviction component of count two and the prior prison term
allegation. The trial court sentenced appellant to three years in county jail for both
counts, to be served concurrently, and an additional year on the section 667.5
enhancement. Appellant timely appealed.


                           FACTUAL BACKGROUND
      Around noon on December 2, 2012, Joseph Munoz was working as a loss
prevention officer at a K-Mart store in Lancaster. As Munoz monitored the store
floor, he saw appellant enter and walk straight toward the jewelry department. She

1
      All further statutory citations are to the Penal Code.


                                          2
selected two jewelry boxes before heading to the cosmetics department. There, she
selected three eye shadow containers. Appellant then returned to the front of the
store and placed her purse and the five items in a shopping cart.
      Munoz continued watching appellant as she headed toward an aisle
containing seasonal items. He observed her remove jewelry from the two boxes
and place the items in her pocket. Appellant then went to the electronics
department, where she selected four video games. Appellant continued moving
around the store, selecting various items. When she reached the women’s clothing
department, appellant pushed the cart between two clothing racks and placed the
makeup items in her purse. Appellant then headed to the juniors’ department,
where she took her purse and the video games out of the shopping cart. After
abandoning the cart, appellant walked toward the front of the store, past the cash
registers. She then exited the store. The sensors on the exit doors were broken at
the time.
      Munoz approached appellant outside the store. Although Munoz identified
himself as a loss prevention officer several times, appellant ignored him and
hurried past him. As Munoz continued identifying himself, appellant turned
around and threw the video games at him. Munoz asked appellant to come inside
the store and told her that he knew she had additional merchandise. In response,
appellant got into her car and locked her doors. Munoz then recorded her license
plate and a description of the vehicle. After appellant drove away, Munoz
contacted the Lancaster Sheriff’s Department and reported the incident.
      Sheriff Deputy Yeni Deciga responded to the call. After speaking with
Munoz, Deputy Deciga put out a radio call for assistance in locating appellant’s
car. Fifteen minutes later, Deputy Deciga learned a deputy had detained a vehicle
matching the description of appellant’s car. Deputy Deciga asked Munoz to go to


                                          3
the location to make an identification. Munoz identified appellant and also
identified some of the items recovered from appellant’s purse as merchandise taken
from the store.
      A video showing appellant selecting the items and later exiting the store was
played for the jury. Appellant presented no defense case.


                                   DISCUSSION
      Appellant contends her sentence on count 2 should be stayed under section
654, as the crimes charged in count 1 (burglary) and count 2 (petty theft) were part
of an indivisible course of conduct with a single intent and objective. The People
agree. After reviewing the record, we conclude that section 654 barred multiple
punishments for the commercial burglary and petty theft occurring during the
burglary. (§ 654, subd. (a) [“An act or omission that is punishable in different
ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act
or omission be punished under more than one provision”]; People v. Bernal (1994)
22 Cal. App. 4th 1455, 1458 [where defendant committed both burglary and petty
theft during the burglary, trial court did not err in entering a judgment of
conviction on both crimes and staying punishment for petty theft pursuant to
section 654].) Accordingly, we will affirm both convictions, but stay the
punishment on count 2. (People v. Bernal, supra, at p. 1458.)


                                   DISPOSITION
      The matter is remanded to the superior court with instructions to stay the
sentence imposed on count 2 (petty theft). In all other respects, the judgment is
affirmed. The clerk of the superior court is directed to prepare an abstract of


                                           4
judgment as set forth in this opinion and to forward it to the Department of
Corrections and Rehabilitation.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                    MANELLA, J.


We concur:




EPSTEIN, P. J.




EDMON, J.*




________________________________________________________________________
* Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                         5